DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 15/630,846, now U.S. Patent No. 10,415,087, which is a Continuation of U.S. Application No. 14/566,445, now U.S. Patent No. 9,719,136, which claims earliest benefit of U.S. Application No. 61/917,101, filed December 17, 2013.  Claims 51-86 will be examined on the merits.  Claims 1-50 were previously canceled.  No claims have been withdrawn. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 51-86 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,415,087.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,415,087 represents a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a kit comprising a template switch oligonucleotide comprising a 3’ hybridization domain and one or more modified nucleotides 5’ of the 3’ hybridization domain, and a sequencing platform construct, the claims of U.S. Patent No. 10,415,087 also teach that the kit comprises a template switching polymerase, and also teach that the modified nucleotides may be exo-sample nucleotides such as one or more ribonucleotides, and wherein the kit may also comprise an enzyme for degrading a portion of the template switch oligonucleotide that is 5’ of the 3’ hybridization domain such as a ribonuclease. 

Claim Objections
4.	Claims 61, 72 and 82 are objected to because of the following informalities:  The term “methyldeoxadenosine” in lines 4 of claims 61, 72 and 82 should be spelled “methyldeoxyadenosine”.  Appropriate correction is required. 

Subject Matter Free of the Prior Art
5.	Claims 51-86 are free of the prior art.  No prior art was found that teaches or suggests kits comprising a template switch oligonucleotide comprising one or more modified nucleotides and a sequencing platform adapter construct, or a kit comprising a template switch oligonucleotide comprising a sequencing platform adapter construct and a template switching polymerase, as currently claimed.  The closest prior art of Chenchik et al. (U.S. Patent No. 5,962,272, cited on IDS of 9/4/2019) teaches methods, compositions and kits for performing synthesis and cloning of full-length cDNA or cDNA fragments using a template switch oligonucleotide (see Abstract and column 2, lines 42-60), including wherein the template switch oligonucleotide comprises an oligo (rG) sequence at its 3’ end allowing it to base pair with the deoxycytidine-rich stretch of nucleotides added to the 3’ end of the first-strand cDNA product by the terminal transferase activity of the reverse transcriptase, wherein the reverse transcriptase then switches templates and continues synthesis of cDNA that is complementary to the template switch oligonucleotide (see column 6, line 45 to column 7, line 3 and Figure 1).  However, Chenchik does not disclose a kit comprising a template switch oligonucleotide wherein the template switch oligonucleotide comprises one or more modified nucleotides 5’ of the 3’ hybridization domain, or comprises a modified nucleotide as recited independent claim 67, or wherein the template switch oligonucleotide itself comprises a sequencing platform adapter construct. 
Another reference of particular interest to the currently claimed invention is that of Hindson et al. (U.S. Patent Pub. No. 2018/0346979).  Hindson teaches the use of 
Also of particular interest to the current invention is the prior art of Salimullah et al. (see Figure 1) (Cold Spring Harbor Protocols (2011) 1:1-16, cited on IDS of 9/4/2019). 

Conclusion
6.	Claims 51-86 are rejected on the grounds of nonstatutory obviousness-type double patenting.  However, claims 51-86 are free of the prior art, as discussed above. 

Correspondence

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637